Title: From Alexander Hamilton to Benjamin Lincoln, 29 September 1792
From: Hamilton, Alexander
To: Lincoln, Benjamin



Sir
Treasury DepartmentSeptr 29th. 1792

I have concluded upon consideration of the circumstances represented in your letter of the 20th. instant to authorize the sale of the Revenue Cutter as you propose.
In the building of a new one, I must recommend care to be taken, that the vessel be of a proper size; and that her cost be within the limits mentioned in your letter.
I am with great consideration Sir Your obedt Servant
Alexander Hamilton
Benjn Lincoln Esqr
Collector Boston
